In a claim to recover damages for breach of contract, defendant State of New York appeals from an order of the Court of Claims (Orlando, J.), dated August 5, 1983, which, inter alia, granted claimant’s motion insofar as it sought leave to file a late claim against it for breach of contract (see Court of Claims Act, § 10, subd 6). H Order affirmed, with costs. 11 Where, as here, the majority of the factors enumerated in subdivision 6 of the section 10 of the Court of Claims Act are in favor of claimant, the Court of Claims cannot be said to have abused its discretion by granting the application to file a late claim (see, e.g., Bay Terrace Coop, v New York State Employees’ Retirement System, 55 NY2d 979; Matter of Butler v State of New York, 81 AD2d 834). Gibbons, J. P., O’Connor, Boyers and Lawrence, JJ., concur.